Citation Nr: 0702397	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for herbicidal (Agent 
Orange) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as due to 
exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as due to 
exposure to herbicides.

7.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.


8.  Entitlement to service connection for bilateral tinnitus, 
claimed as due to exposure to herbicides.

9.  Entitlement to service connection for a back disorder, 
claimed as due to exposure to herbicides.

10.  Entitlement to service connection for high cholesterol, 
claimed as due to exposure to herbicides.

11.  Entitlement to service connection for emphysema, claimed 
as due to exposure to herbicides.

12.  Entitlement to service connection for skin rashes, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active military service from June 1964 to 
October 1968, including service in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut that 
denied the appellant's claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
exposure to Agent Orange.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's June 2006 Notice 
of Disagreement (NOD) (a VA Form 21-4138 from the appellant 
specifically referring to his disagreement with the RO's 
denial of each of his claims in the January 2006 rating 
decision).  The Board must therefore remand those issues for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  Those ten issues are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have PTSD due to his in-service 
experiences.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3.  The appellant has not identified what disability exists 
that is related to exposure to herbicides in Vietnam.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for exposure to Agent Orange.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
PTSD service connection claim by correspondence dated in 
December 2003, and September 2005.  The appellant was 
notified that he had not specified what disability he had due 
to his exposure to Agent Orange, as well as what information 
was necessary to substantiate an Agent Orange service 
connection claim, by correspondence dated in August 2004.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to service connection for 
PTSD and for Agent Orange-related disability.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.



Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Vet Center 
treatment records are included in the claims file.  

Pursuant to the duty to assist, the appellant was afforded a 
VA mental disorders    examination.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In addition to the VA psychiatric examination, a personal 
hearing at the RO and a Board hearing were conducted.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a letter dated in March 2006.  In 
addition, because the Board has denied the appellant's claims 
for service connection for PTSD and Agent Orange exposure, 
such information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  The appellant 
was provided with notice as to the medical evidence needed 
for service connection for PTSD and for disability related to 
herbicide exposure, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

The appellant contends that he has PTSD as a result of his 
experiences in Vietnam.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  
The appellant has been shown by the preponderance of the 
competent medical evidence not to have PTSD; and to the 
extent that he asserts that the herbicide exposure he is 
presumed to have sustained in Vietnam is a disability in and 
of itself, the law mandates that the claim be denied.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

I.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").   

In this matter, the appellant is not shown by the 
preponderance of the competent medical evidence to have PTSD.  
Review of the appellant's service medical records does not 
reveal any complaints of psychiatric problems.  The appellant 
was not treated for, or diagnosed with any psychiatric 
problem while he was in service.  The report of the 
appellant's October 1968 separation examination indicates 
that he was psychiatrically normal.

The appellant was first seen at a Vet Center in January 2003; 
a February 2003 assessment report includes Axis I diagnoses 
of PTSD and dysthymic disorder.  A June 2003 letter from a 
social worker includes these two diagnoses as well.  Both 
these documents state that the appellant met the full range 
of symptoms listed in the DSM-IV for the diagnosis of PTSD.

Review of VA outpatient treatment records dated between 1994 
and 2005 revealed that the appellant was given an Axis I 
diagnosis of ethanol dependence in October 1999.  A January 
2000 mental health note states that the appellant had a long 
alcohol use history with no detoxifications.  He said that he 
had nightmares of "lots of things" which he did not 
otherwise specify.  A mental health intake note dated in 
February 2004 indicates that the appellant had a long history 
of alcohol abuse and listed Axis I diagnoses of depressive 
disorder and alcohol abuse.  An April 2005 progress note by 
the appellant's treating psychiatrist included diagnoses of 
alcohol dependence and recurrent depression.

The appellant underwent a VA psychiatric examination in July 
2004; the examiner reviewed the appellant's records.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The appellant reported that he experienced mortar attacks 
while in Vietnam and that he feared for his life during them.  
He said that he had nightmares approximately once a week and 
that he thought about Vietnam approximately twice a month.  
Triggers for traumatic memories included firecrackers, 
helicopters, guns and thunderstorms.  He said that he avoided 
people in general.  The appellant reported having loving 
feelings for his family.  He did not have a constricted 
affect or a foreshortened sense of the future.  He had no 
loss of interest in doing things that he enjoyed before the 
war.  The appellant reported hyperstartle response, 
hypervigilance, poor concentration, intermittent suicidal 
ideation, sleep difficulties and an irritable and depressed 
mood.  

After examining the appellant, the VA psychiatrist rendered 
Axis I diagnoses of alcohol dependence, anxiety disorder and 
major depression.  The examiner concluded that the 
appellant's trouble with mood, concentration and sleep had 
been influenced by excessive and chronic alcohol consumption.  
The examiner stated that while the appellant had some PTSD 
symptoms related to his military service, he did not meet the 
diagnostic criteria for PTSD.  The examiner concluded that, 
by far, the major factor in the appellant's social and 
occupational dysfunction was his alcohol abuse.

Although the appellant treated for PTSD at a Vet Center in 
2003 by a social worker,  this diagnosis was based on a 
history and information given by the appellant.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  While the criteria of 
DSM-IV were mentioned and specific stressful incidents were 
described, the social worker included a list of claimed 
symptoms and relied on the appellant's statements regarding 
combat experiences in Vietnam.  In addition, the social 
worker apparently did not have access to any of the 
appellant's medical records and failed to discuss a diagnosis 
of alcohol dependence even though a long history of job 
instability due to alcohol abuse was noted by the social 
worker.  This diagnosis is thus of limited  probative value.  

Conversely, the VA examination of July 2004 was conducted by 
a psychiatrist; was based on the criteria of DSM-IV and was 
rendered after an examination of the appellant and his 
records.  The July 2004 VA psychiatric examination and 
clinical evaluations resulted in diagnoses of pathologies 
other than PTSD, and the VA psychiatric examination of July 
2004 specifically found that appellant does not have PTSD.  
Of particular significance is the fact that the July 2004 
examination was conducted with a specific view towards 
diagnosis of the claimed disorder, and not solely treatment.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See generally, Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993)  Greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as the reasoning employed by the physicians and whether 
or not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Therefore, the Board finds that the 2003 
opinion of the Vet Center social worker, when weighed against 
the opinions, rendered between 1999 and 2005, of the VA 
examining psychiatrist and the VA outpatient mental health 
personnel who treated the appellant, do not place the 
evidence in equipoise.

By the standards of Cohen, the VA examination of July 2004 is 
more probative than the 2003 social worker evaluation of June 
2003.  The VA medical examiner in July 2004 was specifically 
asked to determine whether appellant had PTSD and devoted 
considerable attention to the appellant's records, history 
and documents when considering the claimed stressors.  In 
addition, the July 2004 VA examination took into account the 
Vet Center records and that report, along with subsequent VA 
outpatient mental health treatment records, reflects the most 
current psychiatric diagnoses.  The most current evidence of 
record does not include any diagnosis of PTSD.

The Board accordingly finds that the most competent medical 
evidence shows that appellant does not have PTSD.  VA medical 
evidence indicates that the appellant has reported symptoms 
of PTSD, but VA examiners and outpatient mental health 
practitioners have consistently rendered diagnoses of 
depression/depressive disorder and alcohol dependence and 
have specifically stated that PTSD is not present.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences PTSD that is due to in-service 
occurrences.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  To the extent that his statements represent evidence 
of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus between 
an acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board concludes that the evidence presented for and 
against the claim for PTSD- whether on a direct basis or a 
presumptive basis- is not in approximate balance such that a 
grant of the requested benefit is required by 38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II.  Herbicides- Agent Orange

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Apart from the claims remanded below, the appellant contends 
that service connection is warranted for mere presumed 
exposure to Agent Orange.  While the Board presently 
expresses no opinion as to the claims remanded below, and 
which are based upon the appellant's presumed exposure to 
herbicides, the law is clear that the mere presumed exposure 
to herbicides is not sufficient to constitute a disability 
under the law.  Brammer, supra., c.f., See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Agent Orange exposure itself is not a disorder that warrants 
presumptive service connection on the basis of exposure to 
herbicides during service.  To the extent that the appellant 
contends that he currently has a disability manifested by 
herbicide exposure, it is now well established that as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, his own opinion and his theories do not 
constitute competent medical evidence in support of his claim 
and thus carry no probative weight on the critical question 
in this matter of medical causation.  The evidence of record 
indicates that, in relation to this claim, the appellant has 
not specified exactly what disability from exposure to 
herbicides during service he currently has.  As such, there 
is no disability to service connect.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


ORDER

Service connection for PTSD is denied.

Service connection for exposure to Agent Orange is denied.


REMAND

The appellant submitted a timely NOD, in June 2006, in which 
he specifically referred to his disagreement with the RO's 
January 2006 denial of all of his claims.  Because the RO 
apparently has not yet issued an SOC addressing the ten 
service connection issues denied in its January 2006 rating 
action, the Board must remand the ten issues to the AMC/RO 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

The AMC/RO should re-examine the 
appellant's ten claims of entitlement to 
service connection.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should any issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 





Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


